      Case 21-05350                Doc 14           Filed 04/28/21 Entered 04/28/21 23:15:56                          Desc Imaged
                                                   Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              William T Boland                                                  Social Security number or ITIN        xxx−xx−9119
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 4/23/21
Case number:          21−05350


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       William T Boland

2.      All other names used in the
        last 8 years

3.     Address                               7337 Richmond Avenue
                                             Darien, IL 60561−4116

4.     Debtor's attorney                     Carlos F Cisneros Vilchis                              Contact phone 6303246666
                                             O'Flaherty Law                                         Email: carlos@oflaherty−law.com
       Name and address                      1515 Legacy Circle
                                             1A
                                             Naperville, IL 60563

5.     Bankruptcy trustee                    Thomas E Springer                                      Contact phone 630−510−0000
                                             Springer Larsen Greene, LLC                            Email: tspringer@springerbrown.com
       Name and address                      dba Springer Brown
                                             300 South County Farm Road
                                             Suite G
                                             Wheaton, IL 60187
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 21-05350                    Doc 14       Filed 04/28/21 Entered 04/28/21 23:15:56                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor William T Boland                                                                                                      Case number 21−05350


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 4/26/21

7. Meeting of creditors                          May 24, 2021 at 02:00 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to                Appear by VIDEO. See details,
    questioned under oath. In a joint case,      a later date. If so, the date will be on the court          www.justice.gov/ust−regions−r11,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Click: Chicago, Illinois Office
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or Filing deadline: 7/23/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                 that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                 receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                               page 2
           Case 21-05350                Doc 14          Filed 04/28/21 Entered 04/28/21 23:15:56                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-05350-JSB
William T Boland                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: vvirgen                                                               Page 1 of 2
Date Rcvd: Apr 26, 2021                                               Form ID: 309A                                                             Total Noticed: 15
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 28, 2021:
Recip ID                   Recipient Name and Address
db                         William T Boland, 7337 Richmond Avenue, Darien, IL 60561-4116
29338967               +   ABACUS CREDIT COUNSELING, 17337 VENTURA BLVD, ENCINO CA 91316-3999
29338966               +   CARLOS F. CISNEROS-VILCHIS, ATTORNEY FOR DEBTOR, 1515 LEGACY CIRCLE 1A, NAPERVILLE IL 60563-3161
29338972               +   LACEY CREEK, 4200 LACEY ROAD, DOWNERS GROVE IL 60515-3473
29338975               +   MARINER FINANCE, 8211 TOWN CENTER DRIVE, NOTTINGHAM MD 21236-5904
29338965               +   WILLIAM BOLAND, DEBTOR, 7337 RICHMOND AVE, DARRIEN IL 60561-4116

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: carlos@oflaherty-law.com
                                                                                        Apr 26 2021 23:15:00      Carlos F Cisneros Vilchis, O'Flaherty Law, 1515
                                                                                                                  Legacy Circle, 1A, Naperville, IL 60563
tr                     + EDI: BTESPRINGER.COM
                                                                                        Apr 27 2021 02:23:00      Thomas E Springer, Springer Larsen Greene, LLC,
                                                                                                                  dba Springer Brown, 300 South County Farm
                                                                                                                  Road, Suite G, Wheaton, IL 60187-2438
29338968               + EDI: TSYS2.COM
                                                                                        Apr 27 2021 02:23:00      BARCLAYS BANK, PO BOX 8803,
                                                                                                                  WILMINGTON DE 19899-8803
29338969               + EDI: CAPITALONE.COM
                                                                                        Apr 27 2021 02:23:00      CAPITAL ONE, PO BOX 30281, SALT LAKE
                                                                                                                  CITY UT 84130-0281
29338971               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Apr 27 2021 01:34:31      CREDIT ONE BANK, PO BOX 60500, CITY OF
                                                                                                                  INDUSTRY CA 91716-0500
29338970               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Apr 27 2021 01:34:31      CREDIT ONE BANK, PO BOX 98872, LAS
                                                                                                                  VEGAS NV 89193-8872
29338979                   EDI: CAPITALONE.COM
                                                                                        Apr 27 2021 02:23:00      Capital One, POB 30285, Salt Lake City UT
                                                                                                                  84130-0285
29338973               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Apr 27 2021 01:34:36      LVNV FUNDING LLC, C/O RESURGENT
                                                                                                                  CAPITAL SERVICES, PO BOX 1269,
                                                                                                                  GREENVILLE SC 29602-1269
29338976               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Apr 27 2021 01:34:24      MERRICK BANK, PO BOX 9201, OLD
                                                                                                                  BETHPAGE NY 11804-9001

TOTAL: 9


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
29338974         *+            LVNV FUNDING LLC, C/O RESURGENT CAPITAL SERVICES, PO BOX 1269, GREENVILLE SC 29602-1269

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address
           Case 21-05350              Doc 14        Filed 04/28/21 Entered 04/28/21 23:15:56                                 Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: vvirgen                                                          Page 2 of 2
Date Rcvd: Apr 26, 2021                                           Form ID: 309A                                                        Total Noticed: 15

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 28, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 26, 2021 at the address(es) listed below:
Name                             Email Address
Carlos F Cisneros Vilchis
                                 on behalf of Debtor 1 William T Boland carlos@oflaherty-law.com carlos.f.cisnerosvilchis@gmail.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov

Thomas E Springer
                                 tspringer@springerbrown.com IL85@ecfcbis.com;mspringer@springerbrown.com


TOTAL: 3
